BRATTON, Circuit Judge.
Acting pursuant to the provisions of the Emergency Price Control Act of 1942, as amended, 50 U.S.C.A.Appendix, § 901 et seq., Tighe E. Woods, Housing Expediter, instituted this action in conventional form against John E. Roupp, owner and operator of the Fitzsimons Courts in Denver, Colorado, to recover treble damages for rents charged and collected in excess of the maximum rents permitted under the applicable rent regulation for housing. An exhibit attached to the complaint set forth in detail the apartment numbers, the dates of occupancy, the maximum legal rents, the amounts of rents charged and collected, and the amounts of overcharges not refunded. In his answer, the defendant admitted charging and collecting the rents set forth in the exhibit attached to the complaint; denied that the exhibit stated the maximum legal rents; denied that there were any overcharges; denied that any proper orders were issued requiring him to make refunds to his tenants; pleaded limitations; pleaded that the area rent director promised him that no retroactive refund orders relating to the premises would be issued if an order were entered reducing the maximum rents fixed upon the first rentals, and that the housing expediter was estopped to recover for overcharges resulting from the failure or refusal to obey the rent reduction orders; pleaded that neither the Emergency Price Control Act nor any regulation or order made a matter of public record put him on notice that his failure or refusal to make refund of rents in compliance with a retroactive order of reduction would subject him to statutory damages; pleaded good faith in charging and collecting the rents; and pleaded that the reduction orders were *546invalid because issued arbitrarily and capriciously. The housing expediter filed a motion for summary judgment on the ground that there were no genuine issues of fact to be tried and that he was entitled to judgment on the face of the record. Defendant filed a like motion for judgment in his favor. The court granted the motion of the housing expediter but assessed damages at only twice the amount of the overcharges in rentals. Judgment was entered accordingly, and the defendant appealed.
It is insisted that the United States and the housing expediter were estopped to sue on the refund orders entered in violation of the representation and promise of the area rent director that no such orders would be entered. The contention does not call for extended discussion. Verbal statements of the kind and emanating from the source pleaded in the answer do not give rise to equitable estoppel in a case of this character. Schreffler v. Bowles, 10 Cir., 153 F.2d 1, certiorari denied, 328 U.S. 870, 66 S.Ct. 1366, 90 L.Ed. 1640; Wells Lamont Corporation v. Bowles, Em.App., 149 F.2d 364, certiorari denied, 326 U.S. 730, 66 S.Ct. 37, 90 L.Ed. 434; Bowles v. Indianapolis Glove Co., 7 Cir., 150 F.2d 597, certiorari denied, 326 U.S. 794, 66 S.Ct. 484, 90 L.Ed. 483; 4732 Washington Apartments v. Creedon, Em.App., 162 F.2d 416; Kessler v. Fleming, 9 Cir., 163 F.2d 464.
The next contention is that since appellant did not receive any notice of proceedings looking to the reduction of rentals and was not given' an opportunity to submit written evidence in opposition to the proposed reduction, the reduction and refund orders were nullities. The argument is that for the reasons stated such orders never came into existence. But the contention amounts to an attack upon the validity of the orders, and the trial court was without jurisdiction to entertain it. Woods v. Hills, 334 U.S. 210, 68 S.Ct. 992; Id., 10 Cir., 168 F.2d 995; Woods v. Bobbitt, 4 Cir., 165 F.2d 673; Elma Realty Co. v. Woods, 1 Cir., 169 F.2d 172.
The final contention advanced is that there was no basis for the allowance of double damages. After the court determined that appellant was liable, and when the cause came before the court on the question of the amount of damages to be awarded, appellant argued that he acted in good faith and that his conduct was free from wilfulness. In the course of the argument emphasis was placed upon the fact that appellant did not receive any notice of intention to reduce the rents, did not know of his obligation to make refunds, and had no opportunity to protest. The argument was based upon the record. No request was made to introduce evidence relating to good faith or the lack of it. The charging and collecting of the rentals, the entry of the orders of reduction and refund, the failure of appellant after notice of the entry of such orders to take steps to have their validity determined in a procedural manner then available to him, and the failure of appellant to make refunds as ordered, all affirmatively appeared in the case. And with those essential facts before it, the court was warranted in the exercise of its sound judicial discretion in entering summary judgment for double damages. Batson v. Porter, 4 Cir., 154 F.2d 566.
The judgment is affirmed.